Citation Nr: 0217176	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  96-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right nephrectomy, with resection of the distal portions of 
the right 11th and 12th ribs, currently evaluated as 60 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

[The issue of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU), also on appeal, will be 
addressed in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California in January and May of 1996.

The present appeal also includes the issue of entitlement to 
TDIU, but the Board has determined that further development 
is needed in regard to this issue.  This development will be 
accomplished by the Board in accordance with the provisions 
of 38 C.F.R. § 3.159 (2002), and this issue will be 
addressed in a separate and forthcoming decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no evidence of renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from persistent edema and albuminuria; BUN more than 80mg%; 
creatine more than 8mg%; or markedly decreased function of 
kidney or other organ systems.

3.  The veteran's hypertension has been productive of 
diastolic pressure of less than 110 and systolic pressure of 
less than 200.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for status post right nephrectomy, with resection of the 
distal portions of the right 11th and 12th ribs, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 
Diagnostic Code 7500 (2002).

2.  The criteria for an initial evaluation in excess of 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, 
the RO has obtained records corresponding to medical 
treatment reported by the veteran and has afforded him 
multiple VA examinations.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in an 
August 2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  In this letter, the RO notified the veteran of 
the evidence needed for the grants of higher evaluations and 
described what portion of such evidence he would need to 
provide.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

II.  Applicable laws and regulations for rating disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as with the veteran's 
kidney disorder, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, in cases in which a claim for a 
higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as with his 
hypertension, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

III.  Kidney disorder

In a February 1965 rating decision, the San Francisco, 
California VARO granted service connection for a right 
nephrectomy in light of a right nephrectomy performed for 
obstructive uropathy during service.  A 30 percent 
evaluation was assigned, effective from January 1965.  In a 
January 1996 rating decision, the RO increased this 
evaluation to 60 percent, effective from January 1965, in 
light of the results of a July 1965 VA examination.  This 
evaluation has since remained in effect and is at issue in 
this case.

During his December 1995 VA examination, the veteran denied 
any dysuria, urgency, frequency, or nocturia.  The examiner 
diagnosed status post right nephrectomy, possible 
obstruction of the left kidney, and gross and painless 
hematuria that was likely related to possible obstruction of 
the left kidney. 

In January 1996, the veteran was seen for complaints of 
painful urination and was diagnosed with a urinary tract 
infection.

The report of the veteran's April 1997 VA general medical 
examination contains a diagnosis of a history of a right 
nephrectomy, with a normally functioning left kidney.

A September 1997 VA ultrasound of the kidneys revealed a 
right nephrectomy, left renal size approaching 14 
centimeters, persistently mild separation of the collecting 
system, and a left renal artery Doppler flow that appeared 
to be grossly normal.

In June 2001, the veteran was seen at a VA facility for 
complaints of chronic intermittent voiding dysfunction, 
occasional urinary frequency, and incontinence.  The 
pertinent diagnosis was chronic renal insufficiency.  
However, when seen in February 2002, the veteran was noted 
to have no genitourinary complaints.  

An April 2002 VA hypertension examination report indicates 
that the veteran had a history of a right nephrectomy for 
hydronephrosis.  The examiner noted that, depending on 
findings of an intravenous pyelogram, the diagnosis was 
idiopathic hypertension, possibly related to renal 
dysfunction and controlled on medication.  However, a hemic 
disorders examination from the same date revealed no 
hematological disorders.  The veteran's blood counts were 
within a normal range.  

The RO has evaluated the veteran's kidney disorder at the 60 
percent rate under 38 C.F.R. § 4.115b, Diagnostic Code 7500 
(2002).  Under this section, a minimum evaluation of 30 
percent is warranted for the removal of one kidney.  
Alternatively, such a disability is to be rated as renal 
dysfunction if there is nephritis, infection, or pathology 
of the other kidney.

However, in reviewing the schedular criteria for evaluating 
renal dysfunction under 38 C.F.R. § 4.115a (2002), the Board 
notes that a higher evaluation of 100 percent may only be 
granted in cases of renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from 
one of the following: persistent edema and albuminuria; BUN 
more than 80mg%; creatine more than 8mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  In this case, none of these 
findings has been shown.  Rather, the veteran's kidney 
dysfunction is less than markedly disabling, with normal 
blood testing. 

Overall, the Board finds no schedular basis for an 
evaluation in excess of 60 percent for the veteran's status 
post right nephrectomy, with resection of the distal 
portions of the right 11th and 12th ribs, and the 
preponderance of the evidence is against his claim for that 
benefit.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

IV.  Hypertension

In a January 1996 rating decision, the RO granted service 
connection for hypertension as secondary to the veteran's 
kidney disorder.  A 10 percent evaluation, effective from 
October 1995, was assigned on the basis of a blood pressure 
reading of 190/100 shown upon a December 1995 VA 
examination.  The 10 percent evaluation has since remained 
in effect and is at issue in this case.  

Subsequently, the veteran received frequent VA treatment, 
and blood pressure readings were shown including 174/102 and 
190/102 in December 1995, 156/102 in January 1996, 174/86 in 
February 1996, 190/100 in March 1996, 180/96 in April 1996, 
174/90 in May 1996, 156/84 in June 1996, 164/102 in July 
1996, 144/92 and 170/88 in August 1996, 156/76 in October 
1996, and 172/82 in January 1997. 

An April 1997 VA general medical examination revealed blood 
pressure readings of 170/100, 160/88, and 150/96.  A 
diagnosis of hypertension was rendered.

Subsequent VA treatment records indicate blood pressure 
readings of 136/86 and 142/78 in April 1997, 182/108 and 
144/86 in May 1997, 172/94 in August 1997, 158/74 and 142/84 
in September 1997, 148/78 and 172/86 in March 1999, 134/84 
in August 1999, 144/88 and 161/92 in February 2000, 164/100 
in March 2000, 150/92 in June 2000, 174/94 and 162/100 in 
August 2000, 152/92 in March 2001, 128/72 in June 2001, and 
150/88 in July 2001.  

Blood pressure readings of 160/86 and 158/82 were revealed 
by the veteran's April 2002 VA hypertension examination.  
The current use of medication for hypertension was also 
noted.  

The RO has evaluated the veteran's hypertension at the 10 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This code section has been revised during the pendency of 
this appeal.  The prior criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996) contemplated only diastolic 
pressure, whereas the revised criteria for 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2002) contemplates both 
diastolic and systolic pressure.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the revised criteria, a 10 percent evaluation is in 
order for diastolic pressure of predominantly 100 or more, 
or systolic pressure of predominantly 160 or more; also, a 
minimum evaluation is in order in cases of a history of 
diastolic pressure of predominantly 100 or more when 
continuous medication is required for control.  A 20 percent 
evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more. 

In this case, there is no evidence of systolic pressure of 
200 or diastolic pressure of 110.  Indeed, most blood 
pressure readings have revealed diastolic pressure of 100 or 
less.  The veteran has been taking medication for his 
hypertension, but his use of medication is fully 
contemplated by the assigned 10 percent evaluation.  In 
short, there is no schedular basis for an initial evaluation 
in excess of 10 percent for hypertension, and the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) are not 
applicable. 

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected kidney disorder and hypertension 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an increased evaluation for 
status post right nephrectomy, with resection of the distal 
portions of the right 11th and 12th ribs, currently 
evaluated as 10 percent disabling, is denied.

The claim of entitlement an initial evaluation in excess of 
10 percent for hypertension is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

